DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “single component developer” seems to be inconsistent with Claim 1, as there is already claimed a developer with carrier particles and toner particles.  Both of these components are essential to the claimed language in Claim 1, and therefore for the purposes of further examination the examiner will interpret a “single component developer” to mean a toner with both a carrier component and a toner component.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 16-17, 21, and 29-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimmura USPG Pub No.: US 2010/0190101 and evidenced by Yasutomi et al. US Patent No.: 6,819,901.
Regarding Claim 1, Shimmura teaches an image forming apparatus comprising: 
an image bearing member (figure 14, 20; embodiment in figure 17 is the relied upon embodiment, though for the sake of numbering refer to figure 14) configured to be rotatable; 
a developing member (267) configured to be rotatable and to carry developer made up of toner particles and carrier particles adhered to surfaces of the toner particles, wherein the developing member further is configured to contact with the image bearing member to form a developing portion and to supply the developer to a surface of the image bearing member in the developing portion (seen in figure 14, though this would apply to figure 17 as well); 
a developer containing portion (26) configured to contain the developer; and 
a transfer member (30) configured to transfer the developer, supplied to the surface of the image bearing member, to a transfer-receiving member, 
wherein, in a state where the image bearing member is rotating, the carrier particles contained in the developer containing portion and carried on a surface of the developing member are supplied to the surface of the image bearing member in the developing portion (figure 16), and 
wherein, where a pressing force pressing the developing member against the image bearing member is F1 and a total number of the carrier particles interposed between the toner particles and the image bearing member is N1 (figure 16), and 
an adhesion Ft between a carrier particle and a toner particle, measured when the carrier particle is pressed against the toner particle with F1/N1 that is a pressing force per unit carrier particle, and an adhesion Fdri between the carrier particle and the image bearing member, measured when the carrier particle is pressed against the image bearing member with F1/Ni, satisfy Ft Fdri (Although this occurs in Shimmura, as Shimmura teaches a developer with a carrier and toner [0034], which implies that the toner is transferred from the carrier to the image bearing member for the device to function properly, this process is not explicitly shown.  However, Yasutomi demonstrates the necessary process in two-component developers (carrier and toner) by which toner is transferred to the image bearing member and apart from the carrier, which is a state in which the adhesion of the toner to the carrier is less than that with the image bearer, while a contact force is occurring).
Regarding Claim 5, Shimmura teaches the image forming apparatus according to claim 1, wherein the developing member is configured to collect developer not transferred to the transfer-receiving member and remaining on the image bearing member ([0114]-[0117]).
Regarding Claim 6, Shimmura teaches the image forming apparatus according to claim 1, wherein the developer is a single-component developer (discussed in [0034] as there is a carrier component and a toner component much like the applicant’s claimed language in claim 1; also see 112(b) rejection above).
Regarding Claim 16, Shimmura teaches the image forming apparatus according to claim 14, wherein the transfer member is disposed at a position offset from a position where the image bearing member is disposed in a moving direction of the surface of the intermediate transfer member (seen in figure 14).
Regarding Claim 17, Shimmura teaches the image forming apparatus according to claim 1, further comprising a collecting member (figure 14, 28) configured to contact with the image bearing member to form a contact portion and collect the carrier particles from the surface of the image bearing member in the contact portion, wherein the collecting member includes a carrier particle collecting portion at a surface of the collecting member, where the carrier particle collecting portion is configured to collect the carrier particles, wherein, in the state where the image bearing member is rotating, the carrier particles carried on the surface of the developing member and contained in the developer containing portion are supplied to the surface of the image bearing member in the developing portion, and wherein, where a pressing force pressing the collecting member against the image bearing member is F2 and a second total number of the carrier particles interposed between the toner particles and the image bearing member in the contact portion is N2, and an adhesion Fr between the carrier particle and the carrier particle collecting portion, measured when the carrier particle is pressed against the carrier particle collecting portion with F2/N2 that is a pressing force per unit carrier particle, and an adhesion Fdr2 between the carrier particle and the image bearing member, measured when the carrier particle is pressed against the image bearing member with F2/N2, satisfy Fr > Fdr2 (for the same reasons as stated above in claim 1, the adhesion between the carrier particles and the carrier particle collecting portion must be greater than the adhesion between the carriers particles and the image bearing member in order to be collected at all).
Regarding Claim 21, Shimmura teaches the image forming apparatus according to claim 1, further comprising a rotary member configured to contact with the image bearing member to form a contact portion and be rotated by rotation of the image bearing member, wherein a carrier region of the developing member, in which the developer is carried, in a rotation axis direction of the developing member is shorter than the contact portion in the rotation axis direction (seen in figure 14).
Regarding Claim 29, Shimmura teaches the image forming apparatus according to claim 21, wherein the rotary member is a charging member (22) configured to charge the surface of the image bearing member.
Regarding Claim 30, Shimmura teaches the image forming apparatus according to claim 21, wherein the rotary member is a foreign substance collecting member configured to collect a foreign substance from the surface of the image bearing member, where the foreign substance includes at least one of the developer and paper dust (see figure 14 which shows a collector 28 and paper, which produces dust.  Whether or not the collector is explicitly purposed for collecting dust is not significant because the fact remains that at least some dust from the paper will get inadvertently collected by the collector 28).
Regarding Claim 31, Shimmura teaches an image forming apparatus comprising: 
an image bearing member (20) configured to be rotatable and having a surface to which carrier particles can be adhered; 
a developing member (267) configured to carry developer and supply the developer to the surface of the image bearing member; and 
an intermediate transfer member (30) configured to contact with the image bearing member to form a transfer portion in which a toner image formed by the developer and supplied to the surface of the image bearing member is transferred to the intermediate transfer member, 
wherein, where a pressing force pressing the image bearing member against the intermediate transfer member is F1 and a total number of the carrier particles interposed between the image bearing member and the intermediate transfer member in the transfer portion is N1 (see figure 14), and 
an adhesion Fi between a carrier particle and the intermediate transfer member, measured when the carrier particle is pressed against the intermediate transfer member with F1/N1 that is a pressing force per unit carrier particle, and an adhesion Fdri between the carrier particle and the image bearing member, measured when the carrier particle is pressed against the image bearing member with F1/N1, satisfy Fi < Fdri (although this phenomenon occurs in Shimmura between the intermediate transfer belt and the image bearing member, as seen in figure 14, as Shimmura teaches a developer with a carrier and toner [0034], which infers that the toner is transferred from the carrier to the image bearing member for the device to function properly, this process is not explicitly shown.  However, Yasutomi demonstrates the necessary process in two-component developers (carrier and toner) by which toner is transferred to the image bearing member and apart from the carrier, which is a state in which the adhesion of the toner to the carrier is less than that with the image bearer, while a contact force is occurring.  This phenomenon happens between the image bearing member and the transfer member as well, and this is further evidenced by figure 21 seen in Yasutomi).
Regarding Claim 32, Shimmura teaches the image forming apparatus according to claim 31, further comprising a developer containing portion configured to contain the developer, wherein the developer is made up of toner particles and the carrier particles adhered to surfaces of the toner particles, wherein the developing member further is configured to contact with the image bearing member to form a developing portion and to supply the developer to the surface of the image bearing member in the developing portion, wherein, where a pressing force pressing the developing member against the image bearing member is F2 and a second total number of the carrier particles interposed between the toner particles and the image bearing member is N2, and an adhesion Ft between a carrier particle and a toner particle, measured when the carrier particle is pressed against the toner particle with F2/N2 that is a pressing force per unit carrier particle, and an adhesion Fdr2 between the carrier particle and the image bearing member, measured when the carrier particle is pressed against the image bearing member with F2/N2, satisfy Fr Fdr2 (rejected for the same reasoning as claim 17 as discussed above).
Regarding Claim 33, Shimmura teaches the image forming apparatus according to claim 31, further comprising a pressing member (32) configured to contact with the image bearing member to form a pressing portion, wherein the pressing member is configured to press the carrier particles on the surface of the image bearing member in the pressing portion (see figure 14).
Regarding Claim 34, Shimmura teaches the image forming apparatus according to claim 33, wherein, where a pressing force pressing the pressing member against the image bearing member is F3 and a total number of the carrier particles interposed between the image bearing member and the pressing member in the pressing portion is N3, and an adhesion Fp between the carrier particle and the pressing member, measured when the carrier particle is pressed against the image bearing member with F3/N3 that is a pressing force per unit carrier particle, and an adhesion Fdr3 between the carrier particle and the image bearing member, measured when the carrier particle is pressed against the image bearing member with F3/N3, satisfy Fp < Fdr3 (for the same reasons as stated above in claim 31, the adhesion between the carrier particles and the pressing member must be less than the adhesion between the carriers particles and the image bearing member in order to be transferred at all).
Regarding Claim 35, Shimmura teaches the image forming apparatus according to claim 31, further comprising a supply member configured to contact with the image bearing member to form a supply portion and to supply the carrier particles in the supply portion (figure 14, 26).
Regarding Claim 36, Shimmura teaches the image forming apparatus according to claim 35, wherein, where a pressing force pressing the supply member against the image bearing member is F4 and a total number of the carrier particles interposed between the image bearing member and the supply member in the supply portion is N4, an adhesion Fs between the carrier particle and the supply member, measured when the carrier particle is pressed against the image bearing member with F4/N4 that is a pressing force per unit carrier particle, and an adhesion Fdr4 between the carrier particle and the image bearing member, measured when the carrier particle is pressed against the image bearing member with F4/N4, satisfy Fs < Fdr4 (for the same reasons as stated above in claim 31, the adhesion between the carrier particles and the supply member must be less than the adhesion between the carriers particles and the image bearing member in order to be transferred at all).
Regarding Claim 37, Shimmura teaches an image forming apparatus comprising: 
a first image forming unit including a first image bearing member configured to be rotatable (see figures 14 and 17), and 
a first developing member configured to be rotatable and to carry first developer made up of first toner particles and first carrier particles adhered to surfaces of the first toner particles (see figures 14 and 17), 
wherein the first developing member further is configured to contact with the first image bearing member to form a first developing portion and to supply the first developer to a surface of the first image bearing member to form a first developer image on the surface of the first image bearing member in the first developing portion (see figures 14 and 17); 
a second image forming unit including a second image bearing member configured to be rotatable, and a second developing member configured to be rotatable and to carry second developer made up of second toner particles and second carrier particles adhered to surfaces of the second toner particles (see figure 14 and 17), 
wherein the second developing member further is configured to contact with the second image bearing member to form a second developing portion and to supply the second developer to a surface of the second image bearing member to form a second developer image on the surface of the second image bearing member in the second developing portion (see figures 14 and 17); 
an intermediate transfer member configured to contact with the first image bearing member to form a first contact portion in which the first developer is to be transferred to a surface of the intermediate transfer member and configured to contact with the second image bearing member to form a second contact portion in which the second developer is to be transferred to the surface of the intermediate transfer member (see figures 14 and 17); and 
a transfer member configured to contact with the intermediate transfer member to form a transfer portion and to transfer, to a recording medium, the first developer image and the second developer image, formed on the surface of the intermediate transfer member in the transfer portion (see figures 14 and 17), 
wherein the first carrier particles carried on a surface of the first developing member are supplied to the surface of the first image bearing member in the first developing portion in a state where the first image bearing member is rotating, and the second carrier particles carried on a surface of the second developing member are supplied to the surface of the second image bearing member in the second developing portion in a state where the second image bearing member is rotating (see figures 14 and 17), 
wherein the surface of the intermediate transfer member is movable (see figure 14), and the first image forming unit and the second image forming unit are disposed such that the first contact portion is formed downstream of the transfer portion and upstream of the second contact portion in a moving direction of the surface of the intermediate transfer member (see figure 14), 
wherein, where a pressing force pressing the first developing member against the first image bearing member is F1 and a total number of first carrier particles interposed between the first toner particles and the first image bearing member is N1, an adhesion Ftl between a first carrier particle and a first toner particle, measured when the first carrier particle is pressed against the first toner particle with F1/N1 that is a pressing force per unit carrier particle, and an adhesion Fdri between the first carrier particle and the first image bearing member, measured when the first carrier particle is pressed against the first image bearing member with F1/N1, satisfy Ft Fdri (Although this occurs in Shimmura, as Shimmura teaches a developer with a carrier and toner [0034], which implies that the toner is transferred from the carrier to the image bearing member for the device to function properly, this process is not explicitly shown.  However, Yasutomi demonstrates the necessary process in two-component developers (carrier and toner) by which toner is transferred to the image bearing member and apart from the carrier, which is a state in which the adhesion of the toner to the carrier is less than that with the image bearer, while a contact force is occurring), 
wherein, where a pressing force pressing the second developing member against the second image bearing member is F2 and a total number of second carrier particles interposed between the second toner particles and the second image bearing member is N2, an adhesion Ft2 between a second carrier particle and a second toner particle, measured when the second carrier particle is pressed against the second toner particle with F2/N2 that is a pressing force per unit carrier particle, and an adhesion Fdr2 between the second carrier particle and the second image bearing member, measured when the second carrier particle is pressed against the second image bearing member with F2/N2, satisfy Ft2 <Fdr2, and wherein, after each of the first image bearing member and the second image bearing member is rotated in a state where the first image bearing member and the first developing member are in contact with each other and the second image bearing member and the second developing member are in contact with each other, an adhesion area of the second carrier particles adhered to the surface of the second image bearing member is greater than an adhesion area of the first carrier particles adhered to the surface of the first image bearing member (Similary, as stated above, although this occurs in Shimmura in the second developing unit, as seen in figure 17, as Shimmura teaches a developer with a carrier and toner [0034], which implies that the toner is transferred from the carrier to the image bearing member for the device to function properly, this process is not explicitly shown.  However, Yasutomi demonstrates the necessary process in two-component developers (carrier and toner) by which toner is transferred to the image bearing member and apart from the carrier, which is a state in which the adhesion of the toner to the carrier is less than that with the image bearer, while a contact force is occurring).
In an alternate rejection, Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasutomi et al. US Patent No.: 6,819,901.
Regarding Claim 1, Yasutomi teaches an image forming apparatus comprising: 
an image bearing member (figure 18, 1) configured to be rotatable; 
a developing member (figure 18, 13) configured to be rotatable and to carry developer made up of toner particles and carrier particles adhered to surfaces of the toner particles, wherein the developing member further is configured to contact with the image bearing member to form a developing portion and to supply the developer to a surface of the image bearing member in the developing portion; 
a developer containing portion (figure 1, 4 is a prior art example of the kind of developing container that is required for developing member 13 to function properly) configured to contain the developer; and 
a transfer member (5) configured to transfer the developer, supplied to the surface of the image bearing member, to a transfer-receiving member, 
wherein, in a state where the image bearing member is rotating, the carrier particles contained in the developer containing portion and carried on a surface of the developing member are supplied to the surface of the image bearing member in the developing portion (figures 17-18), and 
wherein, where a pressing force pressing the developing member against the image bearing member is F1 and a total number of the carrier particles interposed between the toner particles and the image bearing member is N1 (figure 18), and 
an adhesion Ft between a carrier particle and a toner particle, measured when the carrier particle is pressed against the toner particle with F1/N1 that is a pressing force per unit carrier particle, and an adhesion Fdri between the carrier particle and the image bearing member, measured when the carrier particle is pressed against the image bearing member with F1/Ni, satisfy Ft Fdri (while this is a necessity for transferring toner from a developer from a developing roller to an image bearing drum, figures 17-18 explicitly demonstrates the occurrence of toner particles adhering more to the drum than to the carrier particles while a contact force is occurring).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimmura USPG Pub No.: US 2010/0190101 in view of Nesher et al. USPG Pub No.: US 2018/0143558.
Regarding Claim 11, Shimmura teaches the image forming apparatus according to claim 1, but is silent in explicitly teaching wherein the carrier particles are silica.  However, Nesher teaches wherein the carrier particles are silica (see claim 2 and [0027]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have used silica particles as the carrier because they are porous and can be infused with fragrances (see Nasher [0031]).
Regarding Claim 13, Shimmura teaches the image forming apparatus according to claim 1, but does not explicitly teach wherein an average particle diameter of the carrier particles is greater than or equal to 30 nm and less than or equal to 1000 nm.  However, Nesher teaches wherein an average particle diameter of the carrier particles is greater than or equal to 30 nm and less than or equal to 1000 nm [0030].  It would have been obvious to one of ordinary skill in the art at the time of filing to have used silica particles as the carrier because the silica particles having such a size range serve to be a porous substance capable of being infused with fragrances (see Nasher [0031]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimmura USPG Pub No.: US 2010/0190101 in view of Shimmura USPG Pub No.: US 2010/0190101.
Regarding Claim 19, Shimmura teaches the image forming apparatus according to claim 17, 
    PNG
    media_image1.png
    16
    262
    media_image1.png
    Greyscale

wherein the developing member also serves as the collecting member (see figure 14, which shows cleaner 28 and [0114]-[0117]).  While Shimura does not teach a system with both a cleaner and the use of a developing roller in collecting toner, it would have been obvious to one of ordinary skill in the art at the time of filing to have implemented collecting toner with the developing supply roller in conjunction with the cleaner 28 because an additional cleaning mechanism could be used as a temporary auxiliary means of cleaning  in addition to a developing supply cleaner (as discussed in Shimmura [0117]).

Allowable Subject Matter
Claim 2-4, 7-10, 12, 14-16, 18, 20, 22-27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2002-006643 as disclosed in the European Search Report, which was potentially known about since January 4th, 2022, also anticipates claim 1 of the application as disclosed in said European Search Opinion.  However, Examiner did not believe this reference to be as pertinent as the references used in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852